Title: To Thomas Jefferson from James Madison, 7 January 1826
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier
Jany 7. 1826
I return Dr Emmet’s letter as requested. Wall’s qualifications as a Drawing Master, are sufficiently authenticated to make his connection with the University very desirable. But there seems little ground for hope, that he will exchange for it his present advantages in New York. The only material attraction, beyond the fees, is that of a Pavilion. rent free; of which his tenure would be of uncertain, perhaps of short continuance; and at most leaving his pecuniary prospects here, inferior to those where he is. your suggestions to Emmet. however. are of the happy sort—that may do good, and cannot do harm.affectionatelyJames Madison